Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 22, drawn to a linear porous lithium titanate material, classified in C01G 23/005.
II. Claims 7-21, drawn to a method for preparing linear porous lithium titanate material, classified in H01M 4/04.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant the product as claimed can be made by a materially different process such as a method without heating.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4.	During a telephone conversation with Ms. Alice O. Carroll on 9/8/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 1-6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al., US 2018/0190982.
Regarding claim 1, Fujino et al., teaches a linear porous lithium titanate material (abstract; 0087), comprising a lithium titanate material having a crystal phase (0014-0015), wherein the lithium titanate material has an aspect ratio of greater than 10 (0102), and the linear lithium titanate material has a porous structure (0087); wherein the linear porous lithium titanate material has a structure composed of a plurality of particles (0014; 0056; 0084). 
Although Fujino et al., does not teach the crystal phase is a spinel type wherein the lithium titanate has a linear structure and having an oriented growth direction which is a <001> direction, it would be obvious that the porous lithium titanate material would have a spinel phase and a linear structure and an 001 growth direction, because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Fujino et al., teaches the linear porous lithium titanate material (abstract; 0087) has a single-crystal structure as a whole (0014-0015). 
Although Fujino et al., does not teach the single crystal has a long axis orientation of <001> direction, it would be obvious that the porous lithium titanate material would have a single 
Regarding claim 3, although Fujino et al., does not teach the linear porous lithium titanate material has a structure in form of rectangular column or a plurality of rectangular columns, and has flat side faces which are perpendicular to each other, the side faces being preferably {110} crystal planes, these would be an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 4, Fujino et al., teaches the spinel-type lithium titanate crystal phase further comprises one of an anatase-phase titanium dioxide crystal phase (abstract; 0022; 0050; 0061). 
Regarding claim 5, Fujino et al., teaches the porous structure has a diameter ranging from 70 nm or more (0035).
 Although Fujino et al., does not teach lithium titanate having a length ranging from 1 .mu.m to 50 .mu.m,  it would be obvious that the porous lithium titanate material would be linear because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, Fujino et al., teaches porous structure has pores having a size of 10 nm (0132).
 porous lithium titanate material according to claim 1 as a raw material.
Although Fujino et al., does not teach the lithium titanate material is linear, it would be obvious that the porous lithium titanate material would be linear because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727